Filed Pursuant to Rule 424(b)(3) Registration Statement No. 333-150175 2,100,000Shares of Common Stock 2,100,000 Class A Common Stock Purchase Warrants CONSOLIDATION SERVICES, INC. This prospectus relates to the public offering (“Offering”) of 2,100,000shares of our common stock (the “Shares”) underlying those certain Class A Warrants being registered hereunder, and 2,100,000 Class A Warrants (the "Warrants", collectively with the Shares, the "Securities") gifted to eight persons by the Company’s founders. The Shares will be offered from time to time for the account of the stockholders identified in the “Selling Stockholders” section of this prospectus. Our common stock is traded over the counter and is quoted on the Over-the-Counter Bulletin Board maintained by the Financial Industry Regulatory Authority or “FINRA” (“OTCBB”) under the symbol “CNSV.” On October 24, 2008, the per share closing price of our common stock was $0.65. These securities involve a high degree of risk and immediate substantial dilution and should be purchased only by persons who can afford the loss of their entire investment. See “Risk Factors” beginning on page8. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus is October 27, 2008 1 You should rely only on the information contained or incorporated by reference in this prospectus and in any accompanying prospectus supplement. No one has been authorized to provide you with different information. TheSecurities are not being offered in any jurisdiction where the offer is not permitted. You should not assume that the information in this prospectus or any prospectus supplement is accurate as of any date other than the date on the front of such documents. TABLE OF CONTENTS Page Prospectus Summary 2 Risk Factors 8 Use of Proceeds 23 Price Range of Common Stock 23 Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Business 37 Management 54 Principal Stockholders 58 Selling Stockholders 59 Description of Securities 61 Plan of Distribution 63 Certain Market Information 64 Limitation on Liability and Indemnification Matters 65 Additional Information 66 Legal Matters 66 Experts 66 Financial Statements 67 PROSPECTUS SUMMARY Our Company Consolidation Services, Inc. is engaged in acquiring land for organic farming and potential energy development on some of its acquired properties. At this stage, our activities have been limited to the acquisition of land, entering into energy-related contracts, coal mining development agreements, and other development activities in connection with our land, energy and corporate development.Our strategic objective is to become a leading supplier and distributor of organic and natural food products in the United States, through internal growth and development of premium brands and through an acquisition program of local and regional brands and operations.As of the date hereof we have not commenced mining activities and have no revenues, to date.There is no assurance that we can extract energy resources in economically feasible amounts, if at all.Our business strategy is to generate revenues from mining activities to help finance the Company’s strategic objectives in the organic and natural foodservice sector.As a result of the Company’s accumulated deficit, lack of operations, and lack of sources of revenues, the Company’s financial statements have been prepared on a going concern basis.See “Report of Independent Registered Public Accounting Firm.” On May 20, 2008, CSI acquired a 50% equity interest in Buckhorn Resources LLC which holds title to approximately 10,000 acres of land in eastern Kentucky, including all rights to coal on the property, except for a $.30 per ton coal right retained by a former owner of the property. As a result of the Company’s filing of Form 10 information in Amendment No. 1 to its Form 8-K which was filed with the Commissionon June 30, 2008, CSI ceased to be a shell company. As of July 1, 2008, the Company acquired all of the capital stock of Vector Energy Services, Inc. (“Vector”), a Delaware corporation without any significant assets, from its Chief Financial Officer, John Francis, for nominal consideration of ten dollars.The Company has two divergent business sectors, food and energy, and intends to conduct its proposed oil and gas business through Vector as a wholly-owned subsidiary with respect to oil and natural gas rights and contracts and through a yet to be formed affiliated entity with respect to coal rights and contracts.CSI intends to hold the surface rights to the acquired land, while Vector will hold title under a mineral deed to any gas or oil rights and such yet to be formed entity will hold a mineral deed to any coal rights. References in this prospectus to CSI do not take into account any future transfer of assets to Vector, nor any future transfers of coal rights or contracts into a yet to be formed affiliated entity.See “Business – General” for a description of the Company’s acquisition of Vector and the reasons for and terms of the transaction. 2 The Company was formed on January26, 2007. Its current address is2756N.Green Valley Parkway, Suite225, HendersonN.V.89014. Please see the “Risk Factors” section commencing on page8 for more information concerning the risks of investing in our Company. Shares of Common Stock Outstanding as of October 10, 2008: 15,093,970 Shares Offered Hereby On January 26, 2007, in connection with the formation of the Company, an aggregate of 9,000,000 founder’s shares (the “Founder’s Shares”) were sold to members of the management of the Company. For each share purchased, the holder received a Class A Common Stock Purchase Warrant to purchase one share of common stock at $3.00 per share, subject to temporary reduction by the Company.
